38 F.3d 1215NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Steve ATKERSON, et al., Plaintiffs,Charles Hinton, et al., Plaintiffs-Appellants,v.Gordon C. DUKE, et al., Defendants,George Wilson, et al., Defendants-Appellees.
No. 93-6233.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1994.

Before:  MILBURN, RYAN and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiffs appeal from an order of the district court granting summary judgment to the remaining defendants, George Wilson and Al C. Parke.  Essentially, plaintiffs' lawsuit claimed that defendants violated plaintiffs' Eighth Amendment right to be free from cruel and unusual punishment by allowing their exposure to various occupational hazards during their prison employment.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion and order dated August 5, 1993 and filed on August 9, 1993.